Citation Nr: 1040217	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-07 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from November 1970 to 
September 1984.

This matter came back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in October 
2006.  This matter was originally on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In October 2008 and 
March 2010, the Board remanded the Veteran's claims for 
additional development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In an Order dated in May 2008, the Court remanded that part of 
the Board's October 2006 decision that denied a higher disability 
rating in excess of 10 percent for service-connected right and 
left knee arthritis for compliance with the Joint Motion for 
Remand (JMR).

The parties found that although the Board noted 38 C.F.R. §§ 
4.40, 4.45 and 4.59 in its findings that a higher rating could 
not be assigned based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement, the Board's 
decision failed to provide an adequate discussion of the 2003 
examination that noted increased pain during flare-ups and 
directed that the Board should on remand discuss whether 
Appellant's pain significantly limits functional ability during 
flare-up.

In October 2008, the Board remanded the claim to provide the 
Veteran with a VA examination in compliance with the JMR.  A VA 
examination was conducted in February 2009.

In March 2010, the Board again remanded the claim to obtain 
medical records identified by the Veteran in December 2008.  The 
identified records were requested, In June 2010, the RO issued a 
Supplemental Statement of the case.

In July 2010, the RO received a response to the Supplemental 
Statement of the Case from the Veteran's attorney who noted that 
although the RO was directed to obtain the Veteran's VA medical 
records regarding the Veteran's knees from the VAMC in Chicago 
from December 2001 through October 2002, this was not done.  

However, the record indicates that in April 2010, the RO 
conducted a records search for medical records pertinent to the 
Veteran's knees from Chicago VA Medical Center dated from 
December 1, 2001 to October 31, 2002 and only records pertinent 
to the Veteran's knee claims dated from April 2002 to October 
2002 were received.  In August 2010, the RO conducted a records 
service for medical records from Chicago VA Medical Center prior 
to February 2000 and received records dated from October 1999 to 
December 1999.

In addition, the Veteran's attorney noted that the symptoms 
associated with the Veteran's service-connected knee arthritis 
were more severely disabling than reflected by the currently 
assigned disability evaluation and warrant a higher rating.  The 
attorney noted that the Veteran's pain has progressed since his 
last rating, that the Veteran wears a knee brace and uses a cane 
to ambulate, and that the Veteran reported several falls due to 
his knees giving way and that it was documented that at least one 
of these falls had further injured his left knee.  The Veteran's 
attorney stated that the Veteran's last VA examination was in 
January 2003, over 7 years ago.  However, the record contains a 
February 2009 VA examination report.  As noted above, this VA 
examination was conducted at the direction of an October 2008 
Board remand.

Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  The record contains an April 2010 private 
treatment record authored by Dr. Johnson in which it is noted 
that the Veteran's knee symptoms have gotten progressively worse 
since service and that the Veteran was being scheduled for a 
staged bilateral knee injections.  Thus, the appellant should be 
provided an opportunity to report for a current VA examination to 
ascertain the current status of his service-connected bilateral 
knee arthritis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his service-
connected knee disabilities that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised that 
he may also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran should be afforded a VA 
orthopedic examination to ascertain the 
severity of his right and left knee 
arthritis disabilities. The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made. 
All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiner should be asked to 
determine whether the Veteran's knees 
exhibit weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the knees are used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss or ankylosis due to pain on use 
or during flare-ups.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



